DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 05/06/2022 are entered.  The amendments are made to incorporate claimed features previously indicated allowable in objected claims into independent claims.  Previously presented rejections are withdrawn and the currently amended claims and newly added claims are in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Figueroa (Reg. No. 64,712) on 06/14/2022.

The application has been amended as follows: 

Claim 52. (Currently Amended) The apparatus of claim [[54]] 51, wherein the updated parameters comprises at least one of an updated estimated averaged PAPR and an updated corresponding variance on an antenna array, or an updated maximum or minimum estimated PAPR and an indication identifying a corresponding antenna of the antenna array.

Claim 53. (Currently Amended) The apparatus of claim [[54]] 51, wherein the updated PAPR report is transmitted via downlink control information (DCI), medium access control-control element (MAC-CE), or radio resource control (RRC).

Allowable Subject Matter
Claims 1-3, 5-19 and 21-60 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473